UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03657 Deutsche State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche New York Tax-Free Income Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 9 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Cash Flows 21 Statement of Changes in Net Assets 22 Financial Highlights 28 Notes to Financial Statements 38 Information About Your Fund's Expenses 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Account Management Resources 47 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is exempt from New York and federal income taxes, a portion of the fund’s distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary February 28, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 2.02% 6.65% 4.46% 4.20% Adjusted for the Maximum Sales Charge (max 2.75% load) –0.78% 3.71% 3.88% 3.91% Barclays Municipal Bond Index† 2.20% 6.49% 5.00% 4.75% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 9.29% 4.62% 4.17% Adjusted for the Maximum Sales Charge (max 2.75% load) 6.28% 4.03% 3.88% Barclays Municipal Bond Index† 9.05% 5.16% 4.74% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 1.64% 5.84% 3.68% 3.42% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.36% 2.84% 3.50% 3.42% Barclays Municipal Bond Index† 2.20% 6.49% 5.00% 4.75% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 8.56% 3.85% 3.40% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 5.56% 3.68% 3.40% Barclays Municipal Bond Index† 9.05% 5.16% 4.74% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 1.74% 5.95% 3.71% 3.43% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.74% 5.95% 3.71% 3.43% Barclays Municipal Bond Index† 2.20% 6.49% 5.00% 4.75% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 8.47% 3.86% 3.40% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 8.47% 3.86% 3.40% Barclays Municipal Bond Index† 9.05% 5.16% 4.74% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 No Sales Charges 2.15% 6.91% 4.72% 4.43% Barclays Municipal Bond Index† 2.20% 6.49% 5.00% 4.75% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 9.56% 4.90% 4.41% Barclays Municipal Bond Index† 9.05% 5.16% 4.74% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 0.97%, 1.81%, 1.77% and 0.79% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ Capital Gain Distributions $ February Income Dividend $ SEC 30-day Yield†† % Tax Equivalent Yield†† % Current Annualized Distribution Rate (based on Net Asset Value)†† % †† The SEC yield is net investment income per share earned over the month ended February 28, 2015, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 1.35%, 0.52%, 0.60% and 1.57% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 48.39% (combined New York state and federal income tax rate). The current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on February 28, 2015. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.60%, 2.78%, 2.85% and 3.75% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2000. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1999. — Joined Deutsche Asset & Wealth Management in 1986. — Co-Head of Municipal Bonds. — BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2004. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. Rebecca L. Flinn, Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1986. — BA, University of Redlands, California. Portfolio Summary (Unaudited) Investment Portfolio as of February 28, 2015 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 95.6% New York 92.7% Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, Prerefunded, 5.25%, 11/15/2027 Series A, Prerefunded, 5.75%, 11/15/2022 Dutchess County, NY, Local Development Corp. Revenue, Vassar College, Series A, 5.0%, 1/1/2049 Haverstraw-Stony Point, NY, Central School District, 5.0%, 10/15/2021, INS: AGMC Hudson, NY, Yards Infrastructure Corp. Revenue, Series A, 5.75%, 2/15/2047 Liberty, NY, Development Corp. Revenue, Goldman Sachs Headquarters: 5.25%, 10/1/2035 5.5%, 10/1/2037, GTY: Goldman Sachs Group, Inc. Long Island, NY, Electric System Revenue, Power Authority, Series D, 5.0%, 9/1/2023, INS: NATL Long Island, NY, Power Authority: Series A, 5.0%, 9/1/2037 Series A, 5.0%, 5/1/2038 Metropolitan Transportation Authority, NY, Dedicated Tax Fund: Series B, 5.0%, 11/15/2034 Series A, 5.5%, 11/15/2039 Metropolitan Transportation Authority, NY, Revenue, Series B, 5.0%, 11/15/2043 Monroe County, NY, General Obligation, Public Improvement: 6.0%, 3/1/2017, INS: NATL 6.0%, 3/1/2018, INS: NATL Nassau County, NY, Sewer & Storm Water Finance Authority Systems Revenue: Series A, 5.0%, 10/1/2032 Series A, 5.0%, 10/1/2033 Nassau, NY, Health Care Corp. Revenue, 0.02%*, 8/1/2029, LOC: TD Bank NA New York, Build New York City Resource Corp. Revenue, YMCA of Greater New York Project, 5.0%, 8/1/2042 New York, Build New York City Resource Corp., Solid Waste Disposal Revenue, Pratt Paper, Inc. Project., AMT, 5.0%, 1/1/2035 New York, Higher Education Revenue, Dormitory Authority, Colgate University: 6.0%, 7/1/2016, INS: NATL 6.0%, 7/1/2021, INS: NATL New York, Higher Education Revenue, Dormitory Authority, New York University, Series A, 5.75%, 7/1/2027, INS: NATL New York, Higher Education Revenue, Urban Development Corp., Syracuse University, Center for Science & Technology, 5.5%, 1/1/2017 New York, Liberty Development Corp. Revenue, Second Priority, Bank of America Tower at One Bryant Park LLC, "1", 5.625%, 1/15/2046 New York, Liberty Development Corp. Revenue, World Trade Center Project, 5.0%, 11/15/2031 New York, Metropolitan Transportation Authority Revenue: Series C, 5.0%, 11/15/2031 Series D, 5.0%, 11/15/2034 Series A-1, 5.0%, 11/15/2035 Series D-1, 5.0%, 11/15/2039 Series B, 5.25%, 11/15/2044 New York, Sales & Special Tax Revenue, Local Government Assistance Corp.: Series E, 5.25%, 4/1/2016, INS: NATL Series C, 5.5%, 4/1/2017 New York, Sales Tax Asset Receivable Corp., Fiscal 2015, Series A, 5.0%, 10/15/2031 New York, Seneca Nation Indians, Capital Improvements Authority Revenue, Special Obligation, Series A, 144A, 5.25%, 12/1/2016 New York, State Agency General Obligation Lease, Dormitory Authority, City University System: Series A, 5.625%, 7/1/2016, INS: AMBAC 5.75%, 7/1/2018, INS: AGMC New York, State Dormitory Authority Revenue, Montefiore Hospital, 5.0%, 8/1/2023, INS: NATL New York, State Dormitory Authority Revenue, Non-State Supported Debt, Series A, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenue, State University Educational Facilities, 5.875%, 5/15/2017, INS: NATL New York, State Dormitory Authority Revenues, Non-State Supported Debt, Cornell University, Series C, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Memorial Sloan-Kettering Cancer Center, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine of New York University, 5.25%, 7/1/2033 New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York University: Series A, 5.0%, 7/1/2039 Series A, 5.25%, 7/1/2034 New York, State Dormitory Authority Revenues, Non-State Supported Debt, North Shore Long Island Jewish Health System: Series A, 5.0%, 5/1/2032 Series A, 5.5%, 5/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, NYU Hospitals Center: Series B, Prerefunded, 5.25%, 7/1/2024 Series A, 6.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rochester Institute of Technology, 5.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rockefeller University: Series A, 5.0%, 7/1/2037 Series C, 5.0%, 7/1/2040 Series A, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, School Districts Financing Program, Series C, 5.0%, 10/1/2031, INS: AGC New York, State Dormitory Authority Revenues, Non-State Supported Debt, State University Facilities, Series A, 5.0%, 7/1/2043 New York, State Dormitory Authority, Sales Tax Revenue, State Supported Debt, Series A, 5.0%, 3/15/2044 New York, State Dormitory Authority, State Personal Income Tax Revenue: Series A, 5.0%, 2/15/2034 Series A, Prerefunded, 5.0%, 2/15/2034 Series A, 5.0%, 3/15/2038 New York, State Energy Research & Development Authority Facilties Revenue, Consolidated Edison Co., Inc. Project, Series A-3, AMT, 0.03%*, 6/1/2036, LOC: Scotiabank New York, State Environmental Facilities Corp. Revenue, State Revolving Funds, Series C, 5.0%, 5/15/2041 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2036 New York, State General Obligation Lease, Dormitory Authority, City University System, Series A, 5.75%, 7/1/2018, INS: NATL New York, State General Obligation Lease, Dormitory Authority, Judicial Facilities, ETM, 7.375%, 7/1/2016, INS: NATL New York, State General Obligation Lease, Urban Development Corp., State Facilities, 5.6%, 4/1/2015 New York, State Housing Finance Agency, State Personal Income Tax Revenue, Economic Development & Housing: Series A, Prerefunded, 5.0%, 9/15/2030, INS: NATL Series A, 5.0%, 3/15/2039 New York, State Liberty Development Corp. Revenue, World Trade Center: "2", 5.0%, 9/15/2043 "3", 5.0%, 3/15/2044 New York, State Liberty Development Corp. Revenue, World Trade Center Port Authority Construction, 5.25%, 12/15/2043 New York, State Power Authority Revenue, Series A, 5.0%, 11/15/2038 New York, State Thruway Authority: Series B, 5.0%, 4/1/2019, INS: AMBAC Series B, Prerefunded, 5.0%, 4/1/2019, INS: AMBAC Series J, 5.0%, 1/1/2041 New York, State Thruway Authority, General Revenue, Series I, 5.0%, 1/1/2037 New York, State Urban Development Corp. Revenue, Series D, 5.625%, 1/1/2028 New York, State Urban Development Corp. Revenue, Personal Income Tax, Series B, 5.0%, 3/15/2023 New York, Transportation/Tolls Revenue, Triborough Bridge& Tunnel Authority, Series Y, ETM, 6.125%, 1/1/2021 New York, Triborough Bridge & Tunnel Authority Revenues, Series A-2, 5.25%, 11/15/2034 New York, United Nations Development Corp. Revenue, Series A, 5.0%, 7/1/2026 New York, Utility Debt Securitization Authority, Restructuring Revenue, Series TE, 5.0%, 12/15/2041 New York & New Jersey, Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2027, INS: NATL New York & New Jersey, Port Authority, One Hundred Forty-Sixth, AMT, 5.0%, 12/1/2021, INS: AGMC New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Housing Development Corp. Revenue, Series B1, 5.25%, 7/1/2031 New York City, NY, Housing Development Corp. Revenue, NYC Housing Authority Project, Series A, Prerefunded, 5.0%, 7/1/2025, INS: NATL New York City, NY, Industrial Development Agency, Airport Facilities Revenue, Series A, AMT, 5.0%, 7/1/2028 New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 New York City, NY, Municipal Water Finance Authority Revenue, Series EE, 5.0%, 6/15/2045 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second Generation, Series FF, 5.0%, 6/15/2031 New York City, NY, Municipal Water Finance Authority, Water & Sewer System Revenue, Series A, 5.75%, 6/15/2040 New York City, NY, Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-5, 5.0%, 1/15/2032 New York City, NY, Transitional Finance Authority Revenue, Future Tax, Series F-1, 5.0%, 5/1/2039 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-4, 0.01%*, 11/1/2029, SPA: TD Bank NA Series C-5, 0.01%*, 8/1/2031, SPA: Bank of America NA Series A-1, 5.0%, 8/1/2037 Series A, 5.0%, 5/1/2038 Series B1, 5.0%, 11/1/2040 New York, NY, General Obligation: Series E-3, 0.01%*, 8/1/2034, LOC: Bank of America NA Series A-3, 0.01%*, 10/1/2040, LOC: Mizuho Corporate Bank Series I-1, 5.375%, 4/1/2036 Series I-1, 5.625%, 4/1/2029 New York, NY, Water & Sewer Revenue, Municipal Water Finance Authority, Series D, Zero Coupon, 6/15/2017 Niagara Falls, NY, Transportation/Tolls Revenue, Bridge Commission, 5.25%, 10/1/2015, INS: NATL Onondaga, NY, Civic Development Corp., St. Josephs Hospital Healthcare Center Project, Series A, 5.125%, 7/1/2031 Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project: 5.625%, 1/1/2018 5.7%, 1/1/2028 Triborough, NY, Bridge & Tunnel Authority Revenues, Series C, 5.0%, 11/15/2038 Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 Guam 0.3% Guam, International Airport Authority Revenue, Series C, AMT, 6.375%, 10/1/2043 Guam, Power Authority Revenue, Series A, 5.0%, 10/1/2030, INS: AGMC Puerto Rico 1.4% Puerto Rico, Highway & Transportation Authority Revenue, Series Z, ETM, 6.0%, 7/1/2018, INS: AGMC Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Virgin Islands 1.2% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Virgin Islands, Public Finance Authority Revenue, Gross Receipts Tax Loan Notes, Series A, 5.0%, 10/1/2032 Total Municipal Bonds and Notes (Cost $294,568,088) Underlying Municipal Bonds of Inverse Floaters (a) 10.0% New York New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series B, 5.0%, 3/15/2023 (b) Trust: New York, State Urban Development Corp. Revenue, Series 2887, 144A, 18.23%, 9/15/2016, Leverage Factor at purchase date: 4 to 1 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series FF-2, 5.5%, 6/15/2040 (b) Trust: New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series 3384, 144A, 20.26%, 12/15/2016, Leverage Factor at purchase date: 4 to 1 New York City, NY, Transitional Finance Authority Revenue, Series B, 5.0%, 11/1/2023 (b) New York City, NY, Transitional Finance Authority Revenue, Series B, Prerefunded, 5.0%, 11/1/2023 (b) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 3283, 144A, 18.215%, 11/1/2020, Leverage Factor at purchase date: 4 to 1 Total Underlying Municipal Bonds of Inverse Floaters (Cost $29,898,970) % of Net Assets Value ($) Total Investment Portfolio (Cost $324,467,058)† Floating Rate Notes (a) ) ) Other Assets and Liabilities, Net Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of February 28, 2015. † The cost for federal income tax purposes was $301,718,858. At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $26,381,169. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $30,362,133 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,980,964. (a) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. The Floating Rate Notes represent leverage to the Fund and is the amount owed to the floating rate note holders. (b) Security forms part of the below inverse floater. The Fund accounts for these inverse floaters as a form of secured borrowing, by reflecting the value of the underlying bond in the investments of the Fund and the amount owed to the floating rate note holder as a liability. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (c) $
